Smith v Samaritan Med. Ctr. (2019 NY Slip Op 06951)





Smith v Samaritan Med. Ctr.


2019 NY Slip Op 06951


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND TROUTMAN, JJ.


902 CA 19-00432

[*1]CARLEY J. SMITH, PLAINTIFF-APPELLANT,
vSAMARITAN MEDICAL CENTER, DEFENDANT, AND ELLIOT S. COHEN, M.D., DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


STANLEY LAW OFFICES, LLP, SYRACUSE (ANNA B. ROBBINS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SUGARMAN LAW FIRM, LLP, SYRACUSE (CORY J. SCHOONMAKER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered August 27, 2018. The order, among other things, denied plaintiff's motion to amend her bill of particulars. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court